EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Please amend Claim 1 as follows: 
1) Apparatus for early detection of drilling mud gains or losses that is positioned in a return wellbore of oilwell drilling operations, comprising at least one flow chamber having a central pipe, the central pipe having a central axis, an inlet port, an outlet port, and a flow tube, the flow tube being in fluid communication with the central pipe through the inlet port and outlet port, the inlet port and the outlet port being formed in the central pipe, the flow chamber further including a sensing device for determining the flow chamber flow rate.
The amendment is being done to fix an antecedent basis issue with the claims.

Allowable Subject Matter
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: An apparatus for early detection of drilling mud gains or losses that is positioned in a return wellbore .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODNEY T. FRANK
Examiner
Art Unit 2861



March 15, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861